Citation Nr: 0711687	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  03-32 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for a labral tear, right (dominant) shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1999 to 
October 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that granted the veteran's claim of 
entitlement to service connection for a labral tear, right 
(dominant) shoulder, with an evaluation of 10 percent, 
effective October 2002.  The veteran perfected a timely 
appeal of this determination to the Board.

The matter was thereafter transferred to the RO in Boston, 
Massachusetts.  After a November 2003 hearing and additional 
case development, in a February 2004 Supplemental Statement 
of the Case, the RO increased its evaluation of the veteran's 
labral tear from 10 to 20 percent.  However, the veteran 
continued his appeal.

This matter was before the Board in July 2006, and was then 
remanded.


FINDING OF FACT

Even considering functional loss due to factors such as pain 
that are not contemplated in the relevant rating criteria, 
the veteran's right shoulder disability does not approximate 
limitation of motion of the arm to just midway between the 
side and shoulder level.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for a labral tear, right (dominant) shoulder, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5201, 5203, Plate I (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  Furthermore, the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In this case, VA satisfied its duty to notify by means of 
July 2003 and August 2006 letters from the AOJ to the 
veteran, which informed him of what evidence was required to 
substantiate his claim and of his and the VA's respective 
duties for obtaining evidence.  The veteran was also asked to 
submit any relevant evidence and/or information in his 
possession to the AOJ.  Also, the August 2006 letter informed 
the veteran of the evidence needed to establish a disability 
rating and effective date.

After VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records (SMRs), 
service personnel records, private post-service medical 
records, VA compensation and pension examinations, the 
veteran's testimony at his November 2003 RO hearing, and 
written statements from the veteran and his representative.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.

II. Increased Initial Disability Rating

The veteran argues that he is entitled to an initial 
disability rating in excess of 20 percent for a labral tear 
of his right (dominant) shoulder.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

An unlisted disorder may be rated under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies are avoided, as is 
the use of analogous ratings for conditions of doubtful 
diagnosis, or those not fully supported by clinical and 
laboratory findings.  Ratings assigned to organic diseases 
and injuries are not assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

The veteran's right shoulder condition is currently rated 
under Diagnostic Code 5299, and is thus rated by analogy 
under Diagnostic Code 5203 for impairment of the clavicle or 
scapula.  See 38 C.F.R. §§ 4.20, 4.27.

Under Diagnostic Code 5203, a 10 percent evaluation for is 
warranted for malunion of the clavicle or scapula or nonunion 
of the clavicle or scapula without loose movement in either 
arm.  A 20 percent evaluation is warranted for dislocation of 
the clavicle or scapula, or nonunion of the clavicle or 
scapula with loose movement in either arm.  Under this 
Diagnostic Code, impairment of the clavicle or scapula may 
also be rated on impairment of function of the contiguous 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Limitation of motion of the arm at the shoulder level is 
rated under Diagnostic Code 5201.

Under Diagnostic Code 5201, limitation of motion of the arm 
at the shoulder level is evaluated as 20 percent disabling 
for the major and minor arms.  Limitation of motion of the 
arm midway between the side and shoulder level is evaluated 
as 30 percent disabling for the major arm and 20 percent 
disabling for the minor arm.  Limitation of the arm to 25 
degrees from side is evaluated as 40 percent disabling for 
the major arm and 30 percent disabling for the minor arm.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.

Flexion of the shoulder to 180 degrees is considered full, 
abduction to 180 degrees is considered full, and extension to 
0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate I.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

In the instant case, on private medical examination of the 
right shoulder in September 2003, there was noted to be full 
range of motion, with a distinct pop anterosuperiorly with 
crank test, positive Speed test and O'Brien test, 5/5 rotator 
cuff strength, and increased posterior and inferior 
glenohumeral glide.  The veteran was diagnosed as having a 
right shoulder superior labrum tear.

On October 2003 private radiological examination of the right 
shoulder, normal anatomic alignment and architecture with no 
definite fracture, subluxation or dislocation were noted.  
The impression was normal right shoulder.

The veteran was afforded a VA examination of his right 
shoulder in November 2003.  Examination of the right shoulder 
revealed tenderness of the anterior aspect of the shoulder in 
the region of the rotator cuff insertion on the humerus, and 
full range of motion with rotation accompanied by a loud 
snapping sensation which was palpable at the superior aspect 
of the shoulder.  The veteran was diagnosed as having a torn 
labrum of the right shoulder with superimposed tendonitis.  
It was noted by the examiner that range of motion could be 
decreased by 20 to 30 percent during a flare-up or during 
overuse.

The veteran was also afforded a VA neurological examination 
in November 2003.  On examination, the veteran had full 
cervical spine motion, with motor 5/5, mild decreased pin on 
the upper right shoulder, and intact cold and vibration.  The 
veteran was diagnosed as having status post shoulder surgery 
for a labral tear with ongoing numbness into the distribution 
of C6-7 on the right.

In January 2004, the veteran was afforded an electromyography 
(EMG) examination.  On nerve conduction, motor and sensory 
nerve conduction velocities, including F response latency, of 
the right ulnar and median nerves were normal, and sensory 
nerve action for potential for the right radial nerve was 
normal.  Concentric needle EMG of selected muscles in the C5 
through T1 myotomes was normal at rest during voluntary 
activity.  The impression was a normal study, with no clear-
cut evidence of neurogenic pathology in any of the muscles 
tested, no evidence of peripheral nerve entrapment, or of 
pathology affecting the brachial plexus.  It was noted that 
the possibility of cervical radiculopathy could not be ruled 
out categorically. 

Finally, the veteran was given a QTC examination for his 
right shoulder in April 2005.  On examination, the shoulder 
joint's general appearance was with normal limits on the 
right and left sides, and range of motion was 180 degrees of 
flexion, 180 degrees abduction, 90 degrees external rotation, 
and 90 degrees internal rotation, with range of motion not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  Right 
shoulder x-ray findings were within normal limits.  The 
examiner noted that the veteran had difficulties during 
exercise, but that the veteran recently joined the police 
force, with presumably comprehensive physicals having been 
passed at that time, despite any intercurrent complaints.

After a review of the record, the Board finds that the 
veteran's right shoulder disability does not more closely 
approximate the criteria for a 30 percent rating than those 
for a 20 percent rating under any applicable Diagnostic Code.  
The veteran receives the maximum rating under Diagnostic Code 
5203, and therefore a higher rating under that code is not 
available.  Also, although the veteran's shoulder disability 
has been shown on medical examinations to be productive of 
functional impairment, the veteran's range of motion has been 
shown to be essentially normal.  Even considering functional 
loss due to factors such as pain that are not contemplated in 
the relevant rating criteria, the veteran's right shoulder 
disability has not been shown to approximate limitation of 
motion of the arm to just midway between the side and 
shoulder level.

Accordingly, an initial disability rating in excess of 20 
percent for a labral tear of the right (dominant) shoulder is 
not warranted.

Although the veteran may believe that his current rating does 
not adequately reflect his degree of disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for a labral tear, right (dominant) shoulder is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


